Case 0:20-cv-60658-WPD Document 1 Entered on FLSD Docket 03/30/2020 Page 1 of 10



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

  KIP BARNETT,
  individually and on behalf of all
  others similarly situated,                                      CLASS ACTION

          Plaintiff,                                              JURY TRIAL DEMANDED

  v.

  FITNESS INTERNATIONAL, LLC
  d/b/a LA FITNESS,

        Defendant.
  ____________________________________/

                                      CLASS ACTION COMPLAINT

          Plaintiff Kip Barnett brings this class action against Defendant Fitness International, LLC

  d/b/a LA Fitness, and alleges as follows upon personal knowledge as to himself and his own acts

  and experiences, and, as to all other matters, upon information and belief, including investigation

  conducted by his attorneys.

                                       NATURE OF THE ACTION

          1.      With over 700 locations, Defendant is the largest fitness facility owner/operator in the

  country. Its annual revenue consistently exceeds $2 billion.

          2.      During a time when the entire country is focused on dealing with the health and financial

  impact of the COVID-19 pandemic, Defendant seized on the opportunity to enrich itself.

          3.      Specifically, on or about March 16, 2020, Defendant voluntarily closed its fitness

  facilities around the country through April 1, 2020, and furloughed most of its employees. Rather than

  provide a much-needed refund to its members, Defendant kept millions of dollars in unearned

  membership fees.

          4.      On March 23, 2020, Plaintiff, through counsel, sent a correspondence to Defendant

                                                     1
Case 0:20-cv-60658-WPD Document 1 Entered on FLSD Docket 03/30/2020 Page 2 of 10



  demanding for Defendant to refund unearned membership fees to all members of Defendant’s facilities.

          5.      On March 27, 2020, Defendant responded by stating that it was “reviewing” the issue.

  Then, at 1:28 a.m. on March 30, 2020, Defendant sent an email to all members purporting to offer

  extended memberships or a free three-month membership for a friend or family member as an apology

  for closing its facilities earlier in the month and not refunding its members.

          6.      The e-mail contains hyperlink to Defendant’s website where members are supposed to

  select one of the two options. Defendant’s website contains a “Limitation of Liability” clause in its

  Terms and Conditions, which absolves Defendant of liability for the unearned membership fees it is

  attempting to keep for this month.

          7.      As of the filing of this lawsuit, Defendant has yet to reimburse its members, including

  Plaintiff, the millions of dollars in unearned membership fees it collected this month.

          8.      Accordingly, Plaintiff has been left with no choice but to file this lawsuit to seek

  damages on behalf of himself and the Class Members, as defined below, and any other available legal

  or equitable remedies resulting from the unlawful actions of Defendant.

                                       JURISDICTION AND VENUE

          9.      This Court has personal jurisdiction over Defendant because Defendant directs,

  markets, and provides its business activities throughout the State of Florida. Further, this Court has

  personal jurisdiction over Defendant because Defendant’s tortious conduct against Plaintiff occurred in

  part within this District and, on information and belief, Defendant committed the same wrongful acts to

  other individuals within this judicial district, such that some of Defendant’s acts have occurred within

  this district, subjecting Defendant to jurisdiction here.

          10.     The Court has diversity jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1)

  because there is diversity of residence of the named parties. Additionally, this court has subject matter



                                                       2
Case 0:20-cv-60658-WPD Document 1 Entered on FLSD Docket 03/30/2020 Page 3 of 10



  jurisdiction under 28 U.S.C. § 1332(d)(2). Plaintiff seeks damages, which, when aggregated among a

  proposed class numbering in the millions, exceeds the $5,000,000.00 threshold for federal court

  jurisdiction under the Class Action Fairness Act (“CAFA”).

          11.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c) because

  Defendant is deemed to reside in any judicial district in which it is subject to personal jurisdiction, and

  because a substantial part of the events or omissions giving rise to the claim occurred in this District.

                                                  PARTIES

          12.     Plaintiff is a natural person who, at all times relevant to this action, was a citizen of and

  domiciled in Broward County, Florida.

          13.     Defendant is a California limited liability company whose principal office is located at

  3161 Michelson Dr. Ste. 600, Irvine, CA 92612.

                                                   FACTS

          14.     Plaintiff has been a member of Defendant’s fitness facilities for over 14 years and has a

  month-to-month membership agreement with Defendant.

          15.     Earlier this month, Plaintiff paid his membership fee of $32.09 to Defendant for the

  month of March 2020.

          16.     On March 16, 2020, Defendant voluntarily closed its fitness facilities around the

  country, including the location where Plaintiff regularly exercises.

          17.     On or about March 20, 2020, Plaintiff received an e-mail from Defendant stating that

  Defendant had decided to voluntarily close its clubs through March 31, 2020.

          18.     However, rather than reimburse Plaintiff the unearned membership fee amount of

  $15.52 for the remainder of the month, Defendant kept that amount and notified Plaintiff in the e-mail

  that all billing would be suspended, but not until April 1, 2020.



                                                       3
Case 0:20-cv-60658-WPD Document 1 Entered on FLSD Docket 03/30/2020 Page 4 of 10



          19.      On March 23, 2020, Plaintiff, through counsel, sent a correspondence to Defendant

  demanding “(1) that Fitness International refund to him prorated fees from the date of the voluntary

  closure through March 31, 2020; (2) that Fitness International reimburse all membership accounts

  prorated fees from the date of the voluntary closure through March 31, 2020; and (3) that Fitness

  International modify its policies and procedures so that members are not charged fees when Fitness

  International voluntarily closes its facilities.”

          20.      On March 27, 2020, Defendant responded to Plaintiff’s demand by e-mailing Plaintiff’s

  counsel and stating that it was “reviewing” the issue.

          21.      Then, on March 30, 2020 at approximately 1:28 a.m., Defendant sent an e-mail to all

  members with a purported apology and offer to compensate members for the early closure of its clubs.

  The offer contained in the e-mail is as follows:


                   OPTION 1: A free additional one-month extension to the end of your
                   membership; or

                   OPTION 2: A three-month membership (valued at over $175) for you
                   to give to a friend or family member, which will give them access to all
                   of our clubs.

          22.      To redeem the offer, Plaintiff and other members are required to click on a hyperlink

  re-directing them to Defendant’s website. That website contains terms and conditions, including a

  “Limitation of Liability” pursuant to which Defendant self-servingly absolves itself of all liability for

  any damages resulting from the interruption of its services. For example, the unearned membership

  fees at issue in this case.

          23.      Plaintiff did not click on the link and is not bound by Defendant’s “Limitation of

  Liability” clause.

          24.       As of the filing of this Complaint, Plaintiff and the Class Members have not been

                                                      4
Case 0:20-cv-60658-WPD Document 1 Entered on FLSD Docket 03/30/2020 Page 5 of 10



  reimbursed the unearned membership fees at issue.

          25.     Plaintiff and the Class Members have been harmed by Defendant in the amount of

  unearned membership fees totaling in the millions of the dollars for the time period of March 16, 2020

  through March 31, 2020.

                                          CLASS ALLEGATIONS

                                               PROPOSED CLASS

          26.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

  herself and all others similarly situated.

          27.     Plaintiff brings this case on behalf of following Class:

                  All persons who paid to Defendant membership fees for the month
                  of March 2020 and have not received reimbursement for the time
                  period of March 16, 2020 through March 31, 2020 during which
                  Defendant’s facilities were closed.

          28.     Defendant and its employees or agents are excluded from the Class.

          29.     Plaintiff does not know the exact number of members in the Class but believes the Class

  members number in the several thousands, if not more.

                                                 NUMEROSITY

          30.     Upon information and belief, Defendant has harmed thousands of consumers by

  keeping unearned membership fees for the month of March 2020. The members of the Class, therefore,

  are believed to be so numerous that joinder of all members is impracticable.

          31.     The exact number and identities of the Class members are unknown at this time and can

  be ascertained only through discovery. Identification of the Class members is a matter capable of

  ministerial determination from Defendant’s records.

                                  COMMON QUESTIONS OF LAW AND FACT

          32.     There are numerous questions of law and fact common to the Class which predominate

                                                      5
Case 0:20-cv-60658-WPD Document 1 Entered on FLSD Docket 03/30/2020 Page 6 of 10



  over any questions affecting only individual members of the Class. Among the questions of law and

  fact common to the Class are: (1) whether Defendant unjustly enriched itself by failing to reimburse

  Plaintiff and the Class Members unearned membership fees; (2) whether Defendant negligently

  enriched itself by failing to reimburse Plaintiff and the Class Members unearned membership fees; (3)

  whether Plaintiff and the Class Members have suffered monetary damages; and (4) whether Plaintiff

  and the Class Members are entitled to injunctive relief.

          33.     The common questions in this case are capable of having common answers. If Plaintiff’s

  claims are accurate, Plaintiff and the Class members will have identical claims capable of being

  efficiently adjudicated and administered in this case.

                                              TYPICALITY

          34.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based

  on the same factual and legal theories.

                         PROTECTING THE INTERESTS OF THE CLASS MEMBERS

          35.     Plaintiff is a representative who will fully and adequately assert and protect the interests

  of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

  and will fairly and adequately protect the interests of the Class.

                                                SUPERIORITY

          36.     A class action is superior to all other available methods for the fair and efficient

  adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

  economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

  Class Members are in the millions of dollars, the individual damages incurred by each member of the

  Class resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual

  lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,



                                                       6
Case 0:20-cv-60658-WPD Document 1 Entered on FLSD Docket 03/30/2020 Page 7 of 10



  and, even if every member of the Class could afford individual litigation, the court system would be

  unduly burdened by individual litigation of such cases.

          37.     The prosecution of separate actions by members of the Class would create a risk of

  establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

  one court might enjoin Defendant from performing the challenged acts, whereas another may not.

  Additionally, individual actions may be dispositive of the interests of the Class, although certain class

  members are not parties to such actions.

                                              COUNT I
                                      UNJUST ENRICHMENT
                                 (On Behalf of Plaintiff and the Class)

          38.     Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth herein.

          39.     Plaintiff and the Class Members conferred a benefit upon Defendant in the form of

  membership fees for the month of March 2020.

          40.     Defendant had knowledge of the benefits conferred upon it by Plaintiff and the Class

  Members.

          41.      Defendant voluntarily accepted and retained the benefits conferred upon it by Plaintiff

  and the Class Members, even after it voluntarily closed its facilities.

          42.     Under the circumstances, it would be inequitable for Defendant to retain the benefit

  conferred upon it by Plaintiff and the Class Members.

          43.     Defendant has been unjustly enriched and is required to refund Plaintiff and the Class

  Members the benefits they conferred upon Defendant.

          44.     Plaintiff and the Class Members demand the applicable relief set forth in the Prayer for

  Relief below.




                                                       7
Case 0:20-cv-60658-WPD Document 1 Entered on FLSD Docket 03/30/2020 Page 8 of 10



                                              COUNT II
                                           NEGLIGENCE
                                  (On Behalf of Plaintiff and the Class)

          45.     Plaintiff incorporates and realleges by reference each and every allegation contained in

  paragraphs 1-37 as if fully set forth herein.

          46.     Defendant had a duty to Plaintiff and the Class Members to provide fitness facility

  services in exchange for the membership dues it collected from Plaintiff and the Class Members for the

  month of March 2020.

          47.     Defendant breached its duty to Plaintiff and the Class Members by failing to provide

  services from March 16, 2020 through March 31, 2020, and by failing to reimburse Plaintiff and the

  Class Members the membership fees that they paid.

          48.     Defendant knew or should have known that its wrongful acts would cause damage to

  Plaintiff and the Class Members.

          49.     Defendant’s conduct has directly and proximately caused damages to Plaintiff and Class

  Members in the amount of unearned membership fees paid by Plaintiff and the Class Members.

          50.     Plaintiff and the Class Members demand the applicable relief set forth in the Prayer for

  Relief below.

                                             PRAYER FOR RELIEF


          WHEREFORE, Plaintiff Kip Barnett, on behalf of himself and the Class Members, prays

  for the following relief:

          a.      A declaration that this lawsuit may properly be maintained as a class action and

  certifying the Class claims herein;




                                                     8
Case 0:20-cv-60658-WPD Document 1 Entered on FLSD Docket 03/30/2020 Page 9 of 10



         b.      Award Plaintiff and the Class Members actual damages, including the total amount

  of unearned membership fees collected by Defendant for the period of March 16, 2020 through

  March 31, 2020.

         c.      Award Plaintiff and the Class Members injunctive relief in the form of a guarantee

  by Defendant not to charge membership fees during periods when its facilities are closed, as well

  as adopting policies and procedures to ensure that members are reimbursed fees collected for any

  period during which Defendant’s facilities are closed.

         d.      Award other declaratory and injunctive relief as permitted by law;

         e.      Award Plaintiff and the Class Members damages flowing from the requested

  injunction;

         f.      Appoint the undersigned as Class Counsel;

         g.      Appoint Plaintiff as Representatives of the Class;

         h.      Award reasonable attorneys’ fees, filing fees, expert fees, and costs of suit to

  counsel based upon the benefit received by Plaintiff and the Class Members; and

         i.      Award Plaintiff and the Class Members any further relief that the Court deems just

  and proper.

                                         JURY DEMAND

          Plaintiff and the Class Members hereby demand a trial by jury.




                                                  9
Case 0:20-cv-60658-WPD Document 1 Entered on FLSD Docket 03/30/2020 Page 10 of 10



   Date: March 30, 2020

                                            Respectfully submitted,

                                            HIRALDO P.A.

                                            /s/ Manuel S. Hiraldo
                                            Manuel S. Hiraldo, Esq.
                                            Florida Bar No. 030380
                                            401 E. Las Olas Boulevard
                                            Suite 1400
                                            Ft. Lauderdale, Florida 33301
                                            mhiraldo@hiraldolaw.com
                                            (t) 954.400.4713

                                            THE LAW OFFICES OF JIBRAEL S.
                                            HINDI
                                            Florida Bar No. 118259
                                            110 SE 6th Street
                                            Suite 1744
                                            Ft. Lauderdale, Florida 33301
                                            Email: jibrael@jibraellaw.com
                                            Telephone: 954-628-5793
                                            Counsel for Plaintiff and the Class




                                       10
